DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 6/17/2022. The allowed claims are 1-3, 5,9-10, 12-19, 21-23, and 27. The closest prior art of record is USP 5,060,482 to Jackson in view of USP 4,831,829 to Jones. 
The following is an examiner’s statement of reasons for allowance: 
The applicant’s filing of a terminal disclaimer overcomes any potential double patenting rejections based on US Patent No. 10,724,768  on the claims. Additionally the applicant’s arguments regarding independent claims 1, 14 and 23 are persuasive. While the prior art of Jackson generally discloses the condensing line from the first absorption pump 18 and the condenser 32 Jackson does not disclose a single heat exchanger arranged between the outlet end of the first adsorption pump 18 and the chamber at 14 with the single heat exchange downstream of the condenser as Jackson discloses two heat exchangers, 39 and 44, downstream of the condenser 32 neither of which are in a line between the adsorption pump and the chamber as the heat exchanger 39 is within the chamber 14 and not in between as required in independent claims 1 and 14 and similarly in claim 23. Claims 2-3,5, 9-10, 12-13, 15-19, 21-22 and 27 are allowed based on their dependency from claims 1 or 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763